Cite as 2017 Ark. App. 24

                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CR-16-476


                                                 Opinion Delivered    January 18, 2017

JACKIE RENAY MATTHEWS                            APPEAL FROM THE PULASKI
                   APPELLANT                     COUNTY CIRCUIT COURT,
                                                 FIRST DIVISION
V.                                               [NO. 60CR-10-2813]

STATE OF ARKANSAS                                HONORABLE LEON JOHNSON,
                                 APPELLEE        JUDGE


                                                 APPEAL DISMISSED; MOTION TO
                                                 WITHDRAW GRANTED



                           WAYMOND M. BROWN, Judge

       In February 2012, Jackie Matthews pleaded guilty to aggravated assault on a family or

household member and was sentenced to five years’ probation. The State filed a petition for

revocation on May 13, 2013, alleging that appellant had violated the conditions of her

probation. Appellant subsequently pleaded guilty to the violation and was, again, placed on

five years’ probation. The State filed a second petition for revocation on November 22, 2013.

Appellant pleaded guilty to the violation and received five years’ probation, commencing on

March 5, 2014. On December 15, 2014, the State filed yet another petition for revocation,

alleging that appellant had violated the terms and conditions of her probation by failing to

report to her probation officer and by failing to provide proof of anger-management and

drug-treatment classes. Appellant pleaded guilty to the revocation, but offered testimony
                                    Cite as 2017 Ark. App. 24

during the sentencing phase. The court found that appellant had violated the terms and

conditions of her probation and sentenced her to three years’ imprisonment followed by two

years’ suspended imposition of sentence. Appellant’s counsel has filed a motion to withdraw

and a no-merit brief pursuant to Anders v. California1 and Rule 4-3(k) of the Arkansas

Supreme Court and Court of Appeals, asserting that there are no nonfrivolous arguments that

would support an appeal. Appellant was notified of her right to file a list of pro se points for

reversal, but she has not done so. We dismiss this appeal for lack of jurisdiction and grant

counsel’s motion to withdraw.

       Appellant is not permitted to bring an appeal from a plea of guilty or nolo contendere,

except as provided by Arkansas Rule of Criminal Procedure 24.3(b).2 Arkansas Rule of

Criminal Procedure 24.3(b) allows a defendant to enter a conditional guilty plea under certain

specified circumstances, but appellant did not enter a conditional plea under Rule 24.3(b).

       Our supreme court has recognized two other exceptions to Rule 1(a). An appeal may

be taken after a guilty plea when the issue on appeal is one of evidentiary errors that arose

after the plea but during the sentencing phase of the trial, regardless of whether a jury was

impaneled or the trial judge sat as the trier of fact during that phase.3 An appeal may also be

taken from the denial of a postjudgment motion to amend an incorrect or illegal sentence




       1
           386 U.S. 738 (1967).
       2
           Ark. R. App. P.–Crim. 1(a) (2015).
       3
           Johnson v. State, 2010 Ark. 63.

                                                2
                                  Cite as 2017 Ark. App. 24

following a guilty plea.4 Neither of those exceptions applies here. Therefore, we dismiss

appellant’s appeal and grant counsel’s motion to withdraw.5

      Appeal dismissed; motion to withdraw granted.

      GLOVER and WHITEAKER, JJ., agree.


      William R. Simpson, Jr., Public Defender, Allen Jones, Rule XV Student, by: Margaret
Egan, Deputy Public Defender, for appellant.

      No response.




      4
          Reeves v. State, 339 Ark. 304, 5 S.W.3d 41 (1999).
      5
          See Houston v. State, 2014 Ark. App. 344.

                                              3